DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 8-15 are pending in the application.
Priority
Copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
The two IDS statements filed 11/22/2019 and 1/30/2020 have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0017] “...he driving environment…” should be “The driving environment…”
[0021] “…parallelly performing tasks…” should be “performing tasks in parallel…”
[0029] NPL 1 is mentioned but not defined. 
[0032] The term “each driver subjected to estimation” will be interpreted as “each driver”. 
[0032] The relational expression f(ep) is not typical; the VACP value Wb and the SE calculator value ep both are that of a typical driver. The sentence should be rewritten. Also, for ease of understanding, it would be best to put a subscript t on the SE calculator value (ep [Wingdings font/0xE0] ept) whenever referring to the SE calculator value of a typical driver.
[0033] The VACP channel values are described in the literature are being derived from the level of cognitive resources demanded for each task. What is being described here is the possible degradation 
[0033] this refers to “the SE value of the driver”, which should state the relevant variable epi after it (if the examiner has understood the notation correctly). 
[0034] “The correlation data between the SE value and VACP value of a typical driver…”  should be rewritten as: “The correlation data between the SE value of a typical driver and the VACP value of a typical driver…”
[0035] The use of ep here is inconsistent with the notation in [0032]. For purposes of examination, ep [Wingdings font/0xE0] epi. Also, the phrase “…based on correlation data between the SE value and VACP value of each driver subjected to estimation…” should be “…based on correlation data between the SE value epi and the VACP value Wi…” (if the examiner has interpreted the terms correctly.) 
[0036] “…each driver subjected to estimation..” [Wingdings font/0xE0] “…each driver…”.  Also, “the method” referred to will be interpreted as that referred to in [0033].  In addition, the phrase “in a database” should be moved to be after “storage”. 
[0037] This paragraph needs to be clarified. “an SE value ep1” remains undefined and how it differs from ep or epi.  
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 8: “…to calculate a first VACP value based on information related to a driving environment of a vehicle..” is ambiguous because it is unknown whether such calculation depends on a steering operation or not, as is mentioned in the calculation of the individual VACP value. For purposes of 
Claim 8: “…a VACP value of the driver for a steering operation in the driving environment…” is ambiguous because it is unknown whether this is (a VACP value of the driver) (used for a steering operation in the driving environment), or (a VACP value (is a function of: [driver][a steering operation] [driving environment]).  For purposes of examination, the latter is assumed.
Claim 8:“…a typical relational expression…” is ambiguous and otherwise undefined.  For purposes of examination, this is interpreted as “…a first relational expression…”
Claim 8: contains the terms “…a typical VACP value…” and “..a VACP value of a typical driver…”.  For purposes of examination, it is assumed that these are the same. 
Claim 10: “…an individual relational expression…” is ambiguous.  For purposes of examination, this is interpreted as “…a second relational expression…”
Claim 10: Contains mention of “…a steering entropy value…” This is ambiguous because it is unknown whether this is the same steering entropy value referred to in claim 8 or a second steering entropy value.  For purposes of examination, it is assumed that this is a second steering entropy value. 
Claim 10: Contains mention of “…a VACP value of an individual driver.” For purposes of examination, this is interpreted as “the individual VACP value”, referring back to the individual VACP value element in claim 8. 
Claim 14: refers to “the corrected first VACP value” but this lacks antecedent basis.
Claim 15: “….the typical relational expression…” is interpreted as “the first relational expression…”
Claim 15:  “…correlation data between a steering entropy value and a VACP value of a plurality of drivers” is undefined and ambiguous. First of all, “a VACP value of a plurality of drivers” is undefined. For purposes of examination, “of a plurality of drivers” is assumed to modify the entire “correlation .   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 8, the following element is mentioned: “a first VACP value based on information related to a driving environment of a vehicle”.  This is referred to in the specification as We , which is defined in [0027] and [0030] as a VACP value, which “does not indicate the driving load for each driver but rather is a value calculated uniformly only from information related to the driving environment of the vehicle, as e  is defined as “…applied to the driving actions of the driver who is driving the vehicle, based on the information related to the driving environment of the vehicle as acquired by the driving environment recognition unit 20…”, with VACP values given in Table I. No further explanation is given as to how to calculate We and it is unknown whether the term refers to the case of “a perfect driver” (as the further mathematical modifications given in Figure 2 would seem to indicate),  or the case of an autonomous vehicle (for which VACP has not even been defined), or is a statistical value. VACP by its very definition involves a driver, so attempting to define a calculation by stating that it is the same, but without a driver is insufficiently specific as a description.
For purposes of examination, it is assumed that We is being generated from the numbers given in Table I. 
In addition, claims 8-9, and 15 contain terms such as “typical relational expression”, or “typical driver”, which are undefined. The specification does not define what a “typical relational expression” nor what a “typical driver” is. The statement in paragraph [0034] “In this case, the VACP value Wb of a typical driver may, for example, be the average VACP value of a plurality of drivers” does not indicate a definition but a possible choice. It is left open-ended as to what other mechanisms can be used to determine the VACP value of a typical driver.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term VACP is indefinite and requires a definition within the claim. 
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “typical relational expression”, or “typical driver” is undefined and remains so in the specification (see argument for the rejection of claims 8-9 under 35 U.S.C. 112 (a) above.) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12, and 14-15 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application 
	Claims 8-12, and 14-15 are directed toward apparatuses and, therefore, fall within one of the four statutory categories of invention.  However, claims 8-12, and 14-15 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claim 8 is directed toward an apparatus comprising “calculators’ which creates a value but does nothing with it.  Due to the expansively broad nature of the claim, it encompasses “mental processes”, i.e. estimations or simple pen-and-paper calculations made by a human.   The dependent claims (9-12, 14-15) merely recite further limitations regarding the mathematics of the process used, or the type of data from which the estimation is made. The mathematics mentioned (taking ratios, multiplying) is simple enough to be easily done in the mind.  Nothing is added that removes the claimed subject matter from “mental processes”.  

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 8-12, and 14-15 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  In spite of the applicant’s statement that the claims improve upon the prior art by including data from an individual driver, such dependence is already found in the prior art. (See JP 2006138994A). Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage. (Paragraph [0019].) There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 8-12, and 14-15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006138994 (Kaminuma).  
As for claim 8, Kaminuma teaches a driving load estimation apparatus ("...arithmetic unit 240, a combination of a CPU, MPU, DSP, FPGA, etc. and a general operating circuit is used,…" [0012]) comprising:
a first VACP calculator configured to calculate a first VACP value based on information related to a driving environment of a vehicle; (Several instances are given in [0062] (dealing with a brake depression) when either the amount of information processing of the input operation to the user's device is considered to be “too much”, or the amount indicates that continuing the action together with another operation would be “too much” [0062]. The thresholds A and C mentioned are preset, and there is no indication that they depend on an individual driver.)
a steering entropy calculator configured to calculate a steering entropy value of a driver based on information related to a steering angle; (Figure 11, Threshold value monitoring method for steering [0050]-[0051])
and a correction value calculator configured to calculate a VACP correction value of the driver based on the steering entropy value of the driver; (if the steering entropy value of the driver is 
wherein the driving load estimation apparatus is configured to estimate a driving load of the driver by correcting the first VACP value based on the VACP correction value; (same argument as above) 
and wherein the correction value calculator is configured to calculate an individual VACP value, based on the steering entropy value of the driver, as a VACP value of the driver for a steering operation in the driving environment; (calculating a correction of a partly stochastic value by seeing how far it deviates from the average is known in the electronic arts.)
calculate a typical VACP value, based on the steering entropy value of the driver and a typical relational expression indicating a relationship between a steering entropy value and a VACP value of a typical driver, as a VACP value of a typical driver for a steering operation in the driving environment; (this is the calculation of an average value, which is known in the art.)
and acquire the VACP correction value based on the typical VACP value and the individual VACP value. (calculating a correction of a partly stochastic value by seeing how far it deviates from the average is known in the electronic arts.)
As for claim 10, Kaminuma also teaches wherein the correction value calculator is configured to calculate the individual VACP value based on the steering entropy value of the driver and an individual relational expression indicating a relationship between a steering entropy value and a VACP value of an individual driver 
As for claim 12, Kaminuma also teaches a second VACP calculator configured to calculate a second VACP value based on an information amount of display content (risk in amount of information presented to the user [0088] and [0089]; getting treated as a VACP value (a.k.a. a value measuring mental load to be monitored), [0091].). 
As for claim 14, Kaminuma also teaches wherein the driving load estimation apparatus is configured to add the second VACP value to the corrected first VACP value. (The sum of more than one channel of potential demand has already been mentioned for claim 10 above. It would be obvious to one of ordinary skill in the art at the time of the application to have added together the driving load estimation from the display together with the driving load estimation from other channels.)
As for claim 15, Kaminuma also teaches wherein the typical relational expression is set based on correlation data between a steering entropy value and a VACP value of a plurality of drivers. (The same argument as for claim 10 holds, where the values are averaged over multiple drivers.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminuma as applied to claim 8 above, in light of the definition of “chunk” in APA Dictionary of Psychology (NPL-APA) .
As for claim 13, Kaminuma teaches wherein the information amount of the display content is determined by a chunk count defined by a character count, a word count, a count of phrases, icons, and figures, or a count of attention points in graphic form; and wherein the second VACP calculator is configured to calculate the second VACP value to correspond to the chunk count.( "The amount of information is, for example, the number of presentations, the presentation time, the amount of information presented, the number of chunks (subjective information collection) of the presented information, the content of the presented information (old and new, vehicle driving, etc.). Involvement), the number of information presented at the same time, etc. are candidates."[0088] ("chunks" are known in psychology; see NPL-APA).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661